830 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard Joseph NORRIS, Petitioner-Appellant,v.Dewey SOWDERS, Respondent-Appellee.
No. 87-5167
United States Court of Appeals, Sixth Circuit.
September 29, 1987.

ORDER
Before ENGEL, MERRITT and RYAN, Circuit Judges.


1
This matter is before the court upon consideration of petitioner's appeal from the district court's order denying habeas corpus relief under 28 U.S.C. Sec. 2254.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner claims that his persistent felony offender conviction is constitutionally infirm because of jury prejudice resulting from the admission of inadmissible and inflammatory evidence.  The district court found petitioner's claims failed to rise to the level of constitutional magnitude because the alleged errors were not so egregious as to deprive petitioner of a fundamentally fair trial.


3
Upon consideration, this court affirms the district court's order of dismissal for reasons stated in its memorandum opinion dated January 7, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.